Citation Nr: 0021857	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-02 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for recurrent headaches.


REPRESENTATION

Appellant represented by:	Ronald G. Ray, Sr., Attorney


WITNESS AT HEARING ON APPEAL

Witness


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 16, 1970 to 
February 9, 1970.  His appeal comes before the Board of 
Veterans' Appeals (Board) from an October 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

The veteran submitted some medical evidence directly to the 
Board for review.  This evidence was not reviewed by the RO 
prior to its association with the claims file.  However, the 
veteran submitted a waiver of RO consideration with the 
evidence; as such, there is no procedural deficiency in 
connection with the additional evidence.


FINDINGS OF FACT

1.  Recurrent headaches clearly and unmistakably existed 
prior to active service.

2.  There was no increase in recurrent headaches as a result 
of military service.


CONCLUSIONS OF LAW

1.  The evidence of record shows clearly and unmistakably 
that the veteran's recurrent headaches preexisted active 
duty; therefore, the presumption of soundness has been 
rebutted.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304(b), 3.306 (1999).

2.  Preexisting recurrent headaches were not aggravated by 
active duty.  38 U.S.C.A. §§ 1131, 1132, 1153, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 4.9 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is entitlement to service 
connection for headaches.  The veteran contends that he fell 
and hit his head while riding on a military shuttle bus as 
the driver swerved to avoid an accident.  He reported that he 
began to have headaches, and that later that night he awoke 
the other soldiers in his dormitory room with his sounds of 
pain.  The next day, the veteran indicated that he reported 
to sick call with complaints of headaches, and that he was 
later discharged from duty after only a few weeks of active 
service.

The Board will presume that the alleged in-service injury 
occurred for the purpose of determining whether his claim is 
well grounded.  King v. Brown, 5 Vet. App.  19, 21 (1993).  
Considering that presumption, in combination with medical 
evidence he submitted at his June 2000 hearing, the Board 
finds that the claim of entitlement to service connection for 
headaches is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The veteran has submitted a report 
from a physician noting that he has had headaches from the 
time he injured his head in service and that a neurologist 
whom he saw felt the veteran was suffering from posttraumatic 
headaches linked to the head injury during service.  The 
Board acknowledges that that this and other reports from Dr. 
Bevers serve to well ground the veteran's claim.  That is, 
the veteran has presented a claim that, presuming the 
credibility and truth of the veteran's assertions and the 
evidence in support of his claim, raises a possibility of a 
valid claim capable of substantiation.  The Board will now 
consider the veteran's claim on its merits, assessing and 
weighing the credibility and probative value of the evidence.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1999).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease or disability.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  See 38 U.S.C.A. § 1131.  
The presumption can be rebutted by clear and unmistakable 
evidence that a current disability existed prior to active 
service and was not aggravated by service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.304(b); Green v. Derwinski, 1 Vet. App. 
320, 322 (1991).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must assess whether there has been any measurable worsening 
of the disability during service, and then, whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation unless the underlying condition, as 
opposed to mere symptoms, has worsened.  See Crowe v. Brown, 
7 Vet. App. 238, 247-48 (1994).

The veteran stated at his May 2000 travel board hearing that 
he told them (presumably the service officials or medical 
personnel at his enlistment examination) "that I had 
headaches occasionally and just regular headaches".  
Further, he testified that he had been struck on the back of 
his head with a garden hoe when he was about 12 years old; 
that after treatment he had no problems referable to his 
head; that he played sports, including football, and had no 
injuries to his head; that prior to service there were no 
other times that he suffered a head injury or head wound; 
that he had only "normal headaches like anyone else" prior 
to service; that he never sought treatment for headaches 
during service until the shuttle bus accident in 1969 or 
1970; that he sought treatment from private doctors, to whom 
he reported the bus injury, in 1975 but could not remember 
their names.  The veteran mentioned treatment in the late 
1990s by Dr. Bevers and Dr. Banowetz, who attributed his 
headaches to the injury in service

The veteran's entrance examination report of January 1970 
shows he checked "yes" when asked whether he had 
experienced "frequent and severe headaches."  At the time 
of the veteran's entrance into military service, the military 
examiner noted "headaches, mild, head injury four years ago, 
occipital headaches, no concussions."  However, on clinical 
evaluation, all pertinent findings were normal.  The veteran 
was inducted into military service.

Service medical records show that the veteran was seen on 
January 23, 1970.  He complained of severe headaches related 
to trauma occurring in 1969.  The veteran reported that he 
had been struck with a garden hoe three years ago, with no 
loss of consciousness.  It also was reported that in 1969 he 
was hit in the head with a bowling ball resulting in 
recurrent headaches and occasional dizziness.  The 
provisional diagnosis was recurrent headaches, and he was 
referred for neurological evaluation.  He was seen the next 
day, at which time he had complaints that included severe 
headaches of several years duration.  

The veteran was seen in neurological consultation on January 
26, when he reported having been struck in the head with a 
hoe three years prior to the consultation, which dazed him 
momentarily.  The veteran related the onset at that time of 
headaches.  The examiner recorded that the headaches were not 
particularly related to physical activity.  The examiner also 
reported that the veteran had given a history of being struck 
in the head with a bowling ball three months prior and that 
headaches had recurred.  He was dizzy and had headaches.  He 
was in his fifth day of basic training and had been picked 
for squad leader, according to the veteran, and he had 
noticed his headaches increased in frequency.  The 
neurological examination was normal, and the diagnosis was 
tension headaches.  Medical was prescribed medication, and it 
was suggested that he request removal of himself as squad 
leader if his headaches persisted in frequency.

The veteran was seen in February 1970 for examination.  It 
was recorded that he had been seen at the mental hygiene 
clinic on January 27th and 28th, and evaluation had revealed 
that he had experienced severe headaches periodically for 
about three years.  The diagnosis then had been 
psychophysiological musculoskeletal reaction, chronic, 
moderate.  The headaches had become increasingly more 
frequent and severe over the past four months.  Reference was 
made to the previous special neurological consultation.  It 
was noted that the veteran had entered service January 16th.  
The final diagnosis was psychophysiological musculoskeletal 
reaction manifested by tension headaches with hyperacusis and 
vascular overlay.  Impairment was marked for further military 
service.  The medical board determined that the medical 
condition existed prior to service and had not been 
aggravated permanently by service.  

The veteran clarified at his March 1999 hearing before a 
Hearing Officer at the RO that he had been hit in the head 
with a bowling ball in the 11th grade during "horseplay" 
with a friend.  

At the veteran's travel board hearing in May 2000, he 
submitted a letter from the Family Health Center with regard 
to his headaches.  W. Stanley Bevers, M.D., reported that the 
veteran told him that there were:

severe headaches dating back to 1969 [at 
which point he had been] hit in the head.  
He has had typical migraine type 
headaches since that time.  He has had 
subsequent CAT scan and MRI which have 
been normal.  He did see a 
neurologist....who felt that he was 
suffering from posttraumatic headaches at 
that time.  He again suffered injury [in 
December 1999] where he struck his head 
on a truck door with near loss of 
consciousness.  He was last seen on May 
10, 2000 with complaints of migraine type 
headaches every other day as well as 
hypertensive [sic].

The veteran also submitted evidence from Dr. Bevers dated 
from December 1996 to May 2000 concerning his headaches.  He 
included a waiver of RO consideration along with this 
additional evidence.  Specifically, the veteran was assessed 
in February 1997 with headaches, possible associated with 
concussion or with hypertension.  The veteran also had some 
components consistent with migraines and complaints of nausea 
associated with the headaches.  

The Board does not find that the veteran is a credible 
witness.  He clearly reported on his enlistment examination 
that he suffered or had suffered from headaches prior to 
service.  At the time of examinations during service he 
reported having had head injuries prior to service to which 
he related his headaches.  (However, during service the 
headaches were not specifically attributed to any preservice 
injury.)  He never mentioned anything during service, unless 
his service medical records are to be deemed biased and 
preponderantly inaccurate, about injuring his head on a 
shuttle bus during January 1970.  He clearly did not report 
such an injury or headaches related thereto on his discharge 
examination.  At his recent travel board hearing, he 
testified that he mentioned the bus accident to examiners in 
service and to various doctors he saw soon after service, but 
he was unable to recall the names of any of the doctors he 
saw until the latter 1990s.  In other words, in final 
analysis, at his travel board hearing he testified that 
everything appearing in the record before his hearing was 
wrong, and now, at his hearing, he was telling it as it 
actually was.  

The Board, however, points out that more than one examiner 
saw the veteran during service and they all recorded a 
history given by him that is different from that which he now 
asserts.  And not one of the examiners reported that the 
veteran mentioned an injury to his head on the shuttle bus.  
The examiners reported severe headaches beginning prior to 
service basses on history given by the veteran.  The Board 
finds that the evidence set forth in the service medical 
records is more credible and therefore probative than the 
veteran's testimony and the history reported by Dr. Bevers 
which had been given to him by the veteran.  

As to Dr. Bevers' notations linking the headaches to injury 
in service, these comments were made on the basis of the 
veteran's own account of any preservice incidents.  
Nevertheless, the Board emphasizes that bare conclusions are 
not probative, even when made by medical professionals, if 
they are not accompanied by a factual predicate in the 
record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
medical opinion based solely on a veteran's recitation of his 
own history, rather than on specific references to the 
veteran's medical and service history, is not probative.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Another 
deficiency with the veteran's claim is that the record 
contains no indication that Dr. Bevers reviewed the veteran's 
service medical records in connection with his May 2000 
letter.  Applicable VA law requires that the examiner must, 
at a minimum, be requested to review a veteran's file as to 
military service and medical conditions while in service; 
otherwise, the opinion is considered uninformed and valueless 
on the issue of causation.  Bielby v. Brown, 7 Vet. App. 260, 
268 (1994).  

The Board acknowledges that the veteran is entitled to the 
presumption of soundness.  Although headaches were not found 
clinically at the time of examination for entry into active 
duty, the evidence clearly and unmistakable demonstrates that 
the veteran was experiencing recurrent headaches prior to 
service.  The veteran indicated as much on his report of 
medical history at the time of his enlistment examination.  
This also was found on more than one examination during 
service by at least three examiners.  The veteran's recent 
denial of his having severe headaches for a substantial 
period of time prior to service is not credible.  Dr. Bevers' 
opinion relating the headaches to military service is 
predicated on a flawed history.  As such, the Board concludes 
that the evidence clearly and unmistakably shows that the 
recurrent headaches existed prior to active duty.  

The Board must now come to a conclusion as to whether the 
medical evidence shows that there was a permanent worsening 
of his headaches during active duty.  As stated above, a 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Board has 
noted, the clinical evidence shows that the veteran's 
headaches began three to four years prior to service.  There 
is no medical evidence from any health provider that the 
veteran's headaches permanently worsened in service.  Indeed, 
the medical personnel in service determined otherwise.  They 
said it was not permanently aggravated by service.  It is 
true that the veteran did complain of headaches increasing in 
frequency when he was selected to be a squad leader, but no 
examiner concluded that the underlying pathology increased in 
severity from what had existed prior to service.  The Board 
emphasizes that temporary or intermittent flare-ups of the 
preexisting condition during service are not sufficient to be 
considered aggravation.  See Crowe v. Brown, 7 Vet. App. 238, 
247-48 (1994).  The veteran has submitted no medical evidence 
that the headaches actually continued more severe during and 
after discharge.  The Board points out that if the veteran is 
able to produce such evidence indicating a chronic worsening 
of his headaches beginning in service, he should submit this 
evidence in an attempt to reopen his claim

The Board has considered the benefit-of-the-doubt rule, but 
there is still no legal basis on which to grant the benefit 
sought on appeal because the preponderance of evidence is 
against the claim.


ORDER

The claim of entitlement to service connection for recurrent 
headaches is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

